Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 28, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

  162769 & (23)                                                                                             Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh
            Plaintiff-Appellee,                                                                        Elizabeth M. Welch,
                                                                                                                     Justices
  v                                                                SC: 162769
                                                                   COA: 355189
                                                                   Genesee CC: 16-039145-FC
  JERRY ANDERSON, II,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. The
  application for leave to appeal the December 23, 2020 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 28, 2021
         b0525
                                                                              Clerk